Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-6
                                    64-4 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1171
                                                        PageID.869 Page
                                                                    Page11of
                                                                           of44




                                 Attachment B
                                 Wis. Stat. § 102.07 (1994)




  BRIEF OF LA CITY ATTORNEY             ATTACHMENT B            No. 3:18-cv-2458-BLM
  OPP. PLFS' MOT. PRELIM. INJ.
 Case
 Case3:18-cv-02458-BEN-BLM
      3:18-cv-02458-BEN-BLM Document
                            Document72-6
                                     64-4 Filed
                                          Filed12/30/19
                                                12/23/19 PageID.1172
                                                         PageID.870 Page
                                                                     Page22of
                                                                            of44



                                        1994 Wis. Stat. § 102.07
                                          1994 Wisconsin Code Archive

WISCONSIN STATUTES > REGULATION OF INDUSTRY > CHAPTER 102. WORKER'S
COMPENSATION



102.07 Employe defined

      "Employe" as used in this chapter means:
          (1)(a) Every person, including all officials, in the service of the state, or of any municipality therein
          whether elected or under any appointment, or contract of hire, express or implied, and whether a
          resident or employed or injured within or without the state. The state and any municipality may require
          a bond from a contractor to protect the state or municipality against compensation to employes of such
          contractor or employes of a subcontractor under the contractor. This paragraph does not apply
          beginning on the first day of the calendar quarter beginning after the day that the secretary files the
          certificate under s. 102.80 (3) (a).
               (b)Every person, including all officials, in the service of the state, or of any municipality therein
               whether elected or under any appointment, or contract of hire, express or implied, and whether a
               resident or employed or injured within or without the state. This paragraph first applies on the first
               day of the calendar quarter beginning after the day that the secretary files the certificate under s.
               102.80 (3) (a).
          (2)Any peace officer shall be considered an employe while engaged in the enforcement of peace or in
          the pursuit and capture of those charged with crime.
          (3)Nothing herein contained shall prevent municipalities from paying teachers, police officers, fire
          fighters and other employes full salaries during disability, nor interfere with any pension funds, nor
          prevent payment to teachers, police officers or fire fighters therefrom.
          (4)Every person in the service of another under any contract of hire, express or implied, all helpers and
          assistants of employes, whether paid by the employer or employe, if employed with the knowledge,
          actual or constructive, of the employer, including minors (who shall have the same power of contracting
          as adult employes), but not including (a) domestic servants, (b) any person whose employment is not in
          the course of a trade, business, profession or occupation of the employer, unless as to any of said
          classes, such employer has elected to include them. Item (b) shall not operate to exclude an employe
          whose employment is in the course of any trade, business, profession or occupation of the employer,
          however casual, unusual, desultory or isolated any such trade, business, profession or occupation may
          be.
          (5)For the purpose of determining the number of employes to be counted under s. 102.04 (1) (c), but
          for no other purpose, the following definitions shall apply:
               (a)Farmers or their employes working on an exchange basis shall not be deemed employes of a
               farmer to whom their labor is furnished in exchange.
               (b)The parents, spouse, child, brother, sister, son-in-law, daughter-in-law, father-in-law, mother-in-
               law, brother-in-law, or sister-in-law of a farmer shall not be deemed the farmer's employes.
               (c)A shareholder-employe of a family farm corporation shall be deemed a "farmer" for purposes of
               this chapter and shall not be deemed an employe of a farmer. A "family farm corporation" means a
               corporation engaged in farming all of whose shareholders are related as lineal ancestors or lineal

   BRIEF OF LA CITY ATTORNEY                       ATTACHMENT B                                No. 3:18-cv-2458-BLM
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-6
                                    64-4 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1173
                                                        PageID.871 Page
                                                                    Page
                                                                     Page332of
                                                                             of
                                                                             of44
                                                                                3
                                            1994 Wis. Stat. § 102.07

              descendants, or as spouses, brothers, sisters, uncles, aunts, cousins, sons-in-law, daughters-in-
              law, fathers-in-law, mothers-in-law, brothers-in-law or sisters-in-law of such lineal ancestors or
              lineal descendants.
         (6)Every person selling or distributing newspapers or magazines on the street or from house to house.
         Such a person shall be deemed an employe of each independent news agency which is subject to this
         chapter, or (in the absence of such agencies) of each publisher's (or other intermediate) selling agency
         which is subject to this chapter, or (in the absence of all such agencies) of each publisher, whose
         newspapers or magazines the person sells or distributes. Such a person shall not be counted in
         determining whether an intermediate agency or publisher is subject to this chapter.
         (7)(a) Every member of any volunteer fire company or fire department organized under ch. 213 or any
         legally organized rescue squad shall be deemed an employe of such company, department or squad.
         Every such member, while serving as an auxiliary police officer at an emergency, shall also be deemed
         an employe of said company, department or squad. If such company, department or squad has not
         insured its liability for compensation to its employes, the municipality or county within which such
         company, department or squad was organized shall be liable for such compensation.
              (b)The department may issue an order under s. 102.31 (1) (b) permitting the county within which a
              volunteer fire company or fire department organized under ch. 213, a legally organized rescue
              squad or an ambulance service provider, as defined in s. 146.50 (1) (c), is organized to assume full
              liability for the compensation provided under this chapter of all volunteer members of that company,
              department, squad or provider.
         (8)(a) Except as provided in par. (b), every independent contractor is, for the purpose of this chapter,
         an employe of any employer under this chapter for whom he or she is performing service in the course
         of the trade, business, profession or occupation of such employer at the time of the injury.
              (b)An independent contractor is not an employe of an employer for whom the independent
              contractor performs work or services if the independent contractor meets all of the following
              conditions:
                  1.Maintains a separate business with his or her own office, equipment, materials and other
                  facilities.
                  2.Holds or has applied for a federal employer identification number.
                  3.Operates under contracts to perform specific services or work for specific amounts of money
                  and under which the independent contractor controls the means of performing the services or
                  work.
                  4.Incurs the main expenses related to the service or work that he or she performs under
                  contract.
                  5.Is responsible for the satisfactory completion of work or services that he or she contracts to
                  perform and is liable for a failure to complete the work or service.
                  6.Receives compensation for work or service performed under a contract on a commission or
                  per job or competitive bid basis and not on any other basis.
                  7.May realize a profit or suffer a loss under contracts to perform work or service.
                  8.Has continuing or recurring business liabilities or obligations.
                  9.The success or failure of the independent contractor's business depends on the relationship
                  of business receipts to expenditures.
              (c)The department may not admit in evidence state or federal laws, regulations, documents
              granting operating authority or licenses when determining whether an independent contractor
              meets the conditions specified in par. (b) 1 or 3.


  BRIEF OF LA CITY ATTORNEY                       ATTACHMENT B                              No. 3:18-cv-2458-BLM
  OPP. PLFS' MOT. PRELIM. INJ.
 Case
 Case3:18-cv-02458-BEN-BLM
      3:18-cv-02458-BEN-BLM Document
                            Document72-6
                                     64-4 Filed
                                          Filed12/30/19
                                                12/23/19 PageID.1174
                                                         PageID.872 Page
                                                                     Page
                                                                      Page443of
                                                                              of
                                                                              of44
                                                                                 3
                                              1994 Wis. Stat. § 102.07

            (8m)An employer who is subject to this chapter is not an employe of another employer for whom the
            first employer performs work or service in the course of the other employer's trade, business,
            profession or occupation.
            (9)Members of the national guard and state defense force, when on state active duty under direction of
            appropriate authority, but only in case federal laws, rules or regulations provide no benefits
            substantially equivalent to those provided in this chapter.
            (10)Further to effectuate the policy of the state that the benefits of this chapter shall extend and be
            granted to employes in the service of the state, or of any municipality therein on the same basis, in the
            same manner, under the same conditions, and with like right of recovery as in the case of employes of
            persons, firms or private corporations, any question whether any person is an employe under this
            chapter shall be governed by and determined under the same standards, considerations, and rules of
            decision in all cases under subs. (1) to (9). Any statutes, ordinances, or administrative regulations
            which may be otherwise applicable to the classes of employes enumerated in sub. (1) shall not be
            controlling in deciding whether any person is an employe for the purposes of this chapter.
            (11)The department may by rule prescribe classes of volunteer workers who may, at the election of the
            person for whom the service is being performed, be deemed to be employes for the purposes of this
            chapter. Election shall be by endorsement upon the worker's compensation insurance policy with
            written notice to the department. In the case of an employer exempt from insuring liability, election shall
            be by written notice to the department. The department shall by rule prescribe the means and manner
            in which notice of election by the employer is to be provided to the volunteer workers.
            (12)A student in a technical college district while, as a part of a training program, he or she is engaged
            in performing services for which a school organized under ch. 38 collects a fee or is engaged in
            producing a product sold by such a school is an employe of that school.
            (13)A child performing uncompensated community service work as a result of an informal disposition
            under s. 48.245, a consent decree under s. 48.32 or an order under s. 48.34 (9) is an employe of the
            county in which the court ordering the community service work is located. No compensation may be
            paid to that employe for temporary disability during the healing period.
            (14)An adult performing uncompensated community service work under s. 971.38, 973.03 (3), 973.05
            (3) or 973.09 is an employe of the county in which the district attorney requiring or the court ordering
            the community service work is located. No compensation may be paid to that employe for temporary
            disability during the healing period.
            (15)A sole proprietor or partner or member electing under s. 102.075 is an employe.
            (16)An inmate participating in a work release program under s. 303.065 (2) or in the transitional
            employment program is an employe of any employer under this chapter for whom he or she is
            performing service at the time of the injury.

History

1975 c. 147 s. 54; 1975 c. 224; 1977 c. 29; 1979 c. 278; 1981 c. 325; 1983 a. 27, 98; 1985 a. 29, 83, 135; 1985 a.
150 s. 4; 1985 a. 176, 332; 1987 a. 63; 1989 a. 31, 64, 359; 1993 a. 16, 81, 112, 399.



WISCONSIN STATUTES



  End of Document




    BRIEF OF LA CITY ATTORNEY                       ATTACHMENT B                               No. 3:18-cv-2458-BEN
    OPP. PLFS' MOT. PRELIM. INJ.
